Case 1:19-cv-12551-FDS Document 299 Filed 08/10/21 Page 1 of 6




            EXHIBIT E
Case 1:19-cv-12551-FDS Document 299 Filed 08/10/21 Page 2 of 6



                            071621final

                                                                 1



1                   UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS
2                    CASE NO.: 1:19-CV-12551-FDS

3    SINGULAR COMPUTING LLC,

4             Plaintiff,

5    v.

6    GOOGLE LLC,

7              Defendant.
     ___________________________/
8

9

10

11        (HIGHLY CONFIDENTIAL - ATTORNEYS' EYES ONLY)

12                 REMOTE VIDEOTAPED DEPOSITION OF

13                         NORMAN JOUPPI

14

15                      FRIDAY, JULY 16, 2021
                      9:15 a.m. - 3:00 p.m. PST
16

17

18

19

20

21

22
                               Page 1
Case 1:19-cv-12551-FDS Document 299 Filed 08/10/21 Page 3 of 6



                           071621final

17       You can answer, if you can.

18              THE WITNESS:

19

20

21   BY MR. SEEVE:

22       Q      That's fair.    Let me rephrase that question.

23              This document might not be an accurate

24   reflection of the operation or design of

25       as it exists in Google data centers; is that


                        HIGHLY CONFIDENTIAL
                        ATTORNEYS' EYES ONLY

                                                                 80



1    correct?

2        A      That is correct.

3        Q      Do you know whether this document is accurate

4    or not?

5        A      No.

6               MR. BHANSALI:    Objection.

7    BY MR. SEEVE:

8        Q      Would you be able upon examining this document

9    to tell me whether it's accurate or not?

10              MR. BHANSALI:    Objection.   Vague.

11              THE WITNESS:    I'd have to look at the code.
                                Page 96
Case 1:19-cv-12551-FDS Document 299 Filed 08/10/21 Page 4 of 6



                            071621final

12       The Verilog.

13   BY MR. SEEVE:

14       Q    Without looking at the Verilog code, you would

15   be unable to look at a diagram within this document and

16   tell me whether it accurately reflects the operation of

17                       ; is that correct?

18            MR. BHANSALI:    Objection.   Vague.

19            THE WITNESS:    That's correct.

20   BY MR. SEEVE:

21       Q    Earlier you testified that you were in charge

22   of the architecture of the TPU; isn't that right?

23       A    Right.

24       Q    And you testified that --

25       A    Typically, like the instruction set, you know,


                        HIGHLY CONFIDENTIAL
                        ATTORNEYS' EYES ONLY

                                                                 81



1    and what operations are performed, not necessarily how

2    they're implemented.

3         Q   And you testified earlier that the

4    architecture is above the implementation, correct?

5         A   Right.    In the past there was a distinction

6    made that between architecture and organization, but
                              Page 97
Case 1:19-cv-12551-FDS Document 299 Filed 08/10/21 Page 5 of 6



                            071621final

7    that distinction is less common today.

8        Q    And, for example, the number of rounding

9    circuits that are contained within the VPU of a

10             or              you testified earlier, is an

11   implementation detail of which you are not aware; is

12   that correct?

13            MR. BHANSALI:     Objection.   Mischaracterizes

14       testimony.

15            THE WITNESS:     Correct.

16   BY MR. SEEVE:

17       Q    You said earlier that you would have to look

18   at the Verilog to verify whether this document,

19   Exhibit 5, is accurate.    Do you recall?

20       A    Yes.

21       Q    The Verilog represents the implementation of

22   the TPU, correct?

23       A    Yes.

24       Q    The Verilog is code that is processed and

25   ultimately turned into a physical chip that is included


                         HIGHLY CONFIDENTIAL
                         ATTORNEYS' EYES ONLY

                                                                 82



1    within a TPU device, correct?
                               Page 98
Case 1:19-cv-12551-FDS Document 299 Filed 08/10/21 Page 6 of 6



                           071621final

2              MR. BHANSALI:    Objection.

3              THE WITNESS:    That's correct.

4    BY MR. SEEVE:

5         Q    The implementation of the TPU device follows

6    the architecture that you designed, doesn't it?

7         A    No.   Only in terms of architectural visible

8    operation.

9         Q    Can you explain what you mean by architectural

10   visible operation?

11       A     Well, if you have an add instruction and it's

12   an integer add, it should conform to the rules of

13   integer arithmetic and that's how it's specified at the

14   architecture the whole, but you could implement the

15   adder with a multitude of methods such as ripple-carry,

16   carry-lookahead, carry-select, carry-skip, et cetera, et

17   cetera.

18       Q     So I'd like to direct to you Page 236146,

19   which is Page 3 of Exhibit 5.       Can you let me know when

20   you have that page in front of you?

21       A     Yeah, I have Page 5.      That's the one ending in

22   148 for the Bates Number?

23       Q     No, I'm actually looking at the Page 236146,

24   which is Page 3 of the exhibit.

25       A     Oh, okay.
                               Page 99
